UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule13a-16or15d-16 of the Securities Exchange Act of 1934 October 27, 2016 NXP Semiconductors N.V. (Exact name of registrant as specified in charter) The Netherlands (Jurisdiction of incorporation or organization) 60 High Tech Campus, 5656 AG, Eindhoven, The Netherlands (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F.
